Citation Nr: 1339651	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-46 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability to include as secondary to service-connected left ankle and right hip disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to April 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a right knee disability, to include as secondary to a left ankle disability (status post repair of a type III fracture of the left distal tibia, with degenerative joint disease).  

In January 2013, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in May 2013.  In June 2013, the Board requested further clarification of, and an addendum to, the May 2013 VHA opinion.  In July 2013 the physician who provided the May 2013 VHA opinion refused to clarify and provide an addendum to his previous opinion.  

In August 2013, the Board requested another VHA opinion and the VHA opinion was obtained in October 2013.  The October 2013 VHA opinion is fully favorable to the Veteran.  As a result, it is not necessary to provide an opportunity for the Veteran and his representative to respond to this VHA opinion and the Board will decide the matter accordingly.  


FINDING OF FACT

Chronic patellofemoral syndrome and arthritis of the right knee is made worse by the service-connected right hip disability.  






CONCLUSION OF LAW

The criteria for service connection by aggravation for patellofemoral syndrome and arthritis of the right knee have been met.  38 C.F.R. § 3.310 (2012).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the Board is granting the claim of service connection for patellofemoral syndrome of the right knee, VCAA compliance need not be addressed further.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110 and 1131.  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  




Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310.  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).







When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran is service-connected for a left ankle disability (left ankle fusion, status post type III fracture of the distal tibia with degenerative joint disease) and for a right hip disability (osteoarthritis of the right hip with hip replacement, and a 1 and 3/4 inch longer leg length).  He is also service-connected for surgical scars of the left ankle and for a surgical scar of the right hip.  

The Veteran essentially contends that he has a right knee disability is related to his service-connected left ankle disability and right hip disability. 

The Veteran served on active duty from January 1974 to April 1987.  The available service treatment records do not contain any complaint, finding, treatment, or diagnosis of a right knee abnormality.   





After service, private and VA treatment records show in October 2008 the assessment of mild osteoarthritis of the right knee.  In January 2009, the Veteran complained of right knee pain.  The impression was right anterior knee pain, likely patellofemoral arthritis.  In February 2009, the Veteran complained of right knee pain for twenty-three years.  The Veteran stated that the pain began after he injured his left foot which caused him to bear weight primarily on his right leg.  

In June 2009 on a VA orthopedic examination, the Veteran stated that since the surgery on his left ankle, his gait had changed.  The impression was chronic patellofemoral syndrome of the right knee with ossification of the posterior cruciate ligament.  In an addendum, the VA examiner stated it was difficult to render an opinion about the Veteran's right knee pain and left ankle disability without resorting to mere speculation.  

In June 2011, the Veteran was seen for a follow-up after removal of hardware from his left ankle.  The VA health care provider stated that the Veteran's right knee and right hip problems were considerably exacerbated by the pronounced limp the Veteran had on his left leg.  

In May 2013, the Board obtained a VHA opinion from an orthopedic surgeon.  The VHA expert stated that the facts of the case had been carefully reviewed.  The VHA expert noted that the Veteran had a left ankle fusion due to traumatic arthritis sustained as a result of a type III fracture of the distal tibia.  The VHA expert stated that as a result of the surgery the left lower extremity was slightly lengthened.  The VHA expert stated that after a review of the scientific and orthopedic literature, pertaining to gait analysis after ankle arthrodesis and its effect on the contralateral lower extremity, the development of arthritis in the right knee could not be related to the left ankle fusion and right hip replacement.  The VHA expert explained that 
patellofemoral arthritis was a common form of arthritis that was seen in the elderly and that patellofemoral arthritis commonly occurred due to repetitive and extreme flexion stress on the knee joint and that it was caused by age-related wear of the knee joint.  

In June 2013, the Board requested that the VHA expert expand on the rationale for concluding that the right knee disability was not related to the service-connected left ankle disability and right hip disability, including osteoarthritis of the right hip with a total hip replacement, and a 1 and 3/4 inch longer leg length, on the basis of aggravation.  In July 2013, the VHA expert reviewed the case for a second time and had nothing further to add.  The VHA expert did not address the Board's request to expand on the rationale for concluding that the right knee disability could not be related to the service-connected left ankle disability and right hip disability, including osteoarthritis of the right hip, with a total hip replacement, and a 1 and 3/4 inch longer leg length, on the basis of aggravation.  

In October 2013, the Board obtained a VHA opinion from a second orthopedic surgeon.  The second VHA expert reviewed the Veteran's medical records.  The VHA expert commented that it was more likely than not (probability greater than 50 percent) that the current right knee disability, chronic patellofemoral syndrome, was aggravated by the service-connected right hip disability, osteoarthritis of the right hip with total hip replacement, and a 1 and 3/4 inch longer leg length.  

The VHA expert stated that many articles were reviewed in order to provide an opinion.  The VHA expert referred to one specific medical treatise (Singh J. A., Lewallen, D.G.: Ipsilateral Lower Extremity Joint Involvement Increases the Risk of Poor Pain and Function Outcomes after Hip or Knee Arthroplasty), and discussed that medical treatise in detail.  

The VHA expert noted that the Veteran's initial injury was a pilon fracture of the distal tibia of the left ankle.  The VHA expert stated that in April 2008 the Veteran had a left ankle arthrodesis and a percutaneous heel cord lengthening.  The VHA expert stated that it was likely that the initial hip disease was silent because two years later, in May 2010, the Veteran underwent a right total hip replacement with a resultant leg length discrepancy of 1 and 3/4 inches.  It was noted that right knee pain was reported three years previous to the right total hip replacement.  




The VHA expert stated that given the Veteran's multi-joint involvement in the lower extremity, it was more likely than not that the current right knee disability was aggravated more by the service-connected right hip disability.  

Analysis

There are several opinions of record that address the etiology of the Veteran's right knee disability.  

In January 2009 and June 2009, VA health care providers were unable to render an opinion without resort to speculation.  In June 2011, a VA examiner stated that the Veteran's right knee and right hip problems were considerably exacerbated by the pronounced left-sided limp.  The Board does not find that either opinion is probative.  

A VHA expert provided an opinion that the development of arthritis in the right knee could not be related to the left ankle fusion and right hip replacement.  The VHA expert's opinion was conclusionary and has little probative value in weighing against a contrary opinion.  

A second VHA expert expressed the opinion that it was more likely than not (probability greater than 50 percent) that the right knee disability, chronic patellofemoral syndrome, was aggravated by the service-connected right hip disability, osteoarthritis of the right hip, with total hip replacement, and a 1 and 3/4 inch longer leg length.  The VHA expert explained that because of the Veteran's multi-joint involvement in the lower extremity, it was more likely than not that the right knee disability was aggravated more by the service-connected right hip disability.  The second VHA expert cited a medical treatise in detail and address, aggravation and provided a rationale for the opinion that the service-connected right hip disability aggravated the right knee disability, chronic patellofemoral syndrome.  






Therefore, the Board finds that the opinion of the second VHA expert is persuasive medical evidence favorable to claim.  

Based on the totality of the evidence, the Board finds that the current right knee disability, patellofemoral syndrome and arthritis, is aggravated by the service-connected right hip disability and secondary service connection is warranted.  


ORDER

Service connection by aggravation for patellofemoral syndrome and arthritis of the right knee is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


